Citation Nr: 1748116	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with tiny hiatal hernia ("gastric disability").

2.  Entitlement to service connection for a temporomandibular joint ("TMJ") disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted entitlement to service connection for a gastric disability and assigned a disability rating of 10 percent and denied entitlement to a dental condition.  

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

In a June 2015 decision, the Board expanded the Veteran's initial claim of entitlement to service connection for a dental condition to include a claim entitlement to service connection for a TMJ disorder.  The Board, in pertinent part, denied the claim of entitlement to a dental condition manifested by loss of teeth and remanded the issues of entitlement to service connection for a TMJ disorder and entitlement to an increased initial rating for a gastric disability for further development.

As noted by the Board in June 2015, the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety, depression, and body dysmorphic disorder has been raised by the record.  Specifically, in several statements the Veteran asserted that he has PTSD, anxiety, and stress caused by his service connected GERD and/or having his teeth removed in service.  See July 2011 VA Form 21-4142; October 2011 VA Form 21-0781; February 2015 Hearing Testimony.  Additionally, the Veteran submitted medical records showing diagnoses of depressive disorder and body dysmorphic disorder.  Although the RO adjudicated the issue of entitlement to service connection for PTSD in a March 2013 rating decision, the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

Also, as noted by the Board in June 2015, the issue of service connection for a dental disorder for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.


FINDINGS OF FACT

1.  For the entirety of the appeal period the Veteran's GERD with tiny hiatal hernia was productive of persistently recurrent epigastric distress, pyrosis, and regurgitation, accompanied by substernal arm, shoulder, and chest pain, productive of considerable impairment of health, but material weight loss, hematemesis, melena with moderate anemia, or other symptom combinations productive of severe impairment of health have not been demonstrated.  

2.  The evidence does not show a diagnosis of or treatment for TMJ during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, and no more, for GERD with tiny hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (Code) 7399-7346 (2016).

2.  The criteria for entitlement to service connection for a TMJ disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of a November 2010 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in February 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in a subsequent remand, the Board gave the Veteran the opportunity to submit additional evidence in support of his claim and to undergo a VA examination in order to determine the current severity of his service-connected gastric disability.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

The Veteran contends that he is entitled to a higher disability rating for his gastric disability.

A. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

B. Factual Background

The Veteran was afforded a VA examination in November 2010.  The Veteran reported daily nausea, less-than-weekly episodic attacks of diarrhea, and burning epigastric pain.  On examination, the Veteran weighed 171 pounds, which was noted to be a six percent gain compared to baseline.  There were no signs of significant weight loss, malnutrition, or anemia.  An upper GI showed a tiny hiatal hernia and mild GERD.  

A June 2011 VA treatment record shows that the Veteran reported frequent heartburn and nausea.  He also reported that eating almost always triggers a bowel movement within 30 minutes and that the stool is often loose.  The Veteran reported bleeding in the past, but none recently, and he denied weight loss and swallowing difficulty.  On examination, the Veteran's overall health was described as "good," and he reported that his weight had recently increased ten pounds when he changed from a walking route at work to his current position involving less physical activity.  His weight was 170 pounds.

Subsequent VA treatment records reflect similar complaints and treatment for the Veteran's gastric disability, with the Veteran reporting no symptoms at times and reporting flares of the disability at other times.  The Veteran's weight ranged from 176 pounds in September 2011 to 167 pounds in August 2015, with a high of 178 pounds in May 2014 and a low of 166 pounds in July 2015.

An August 2015 VA treatment record shows that the Veteran reported severe chest pain after eating lasting approximately 15 minutes.  He also reported an upset stomach every morning, with occasional emesis of clear liquid, and watery diarrhea one to three times a day.  The Veteran denied any blood or melena.  His weight was 168 pounds.  Lab tests showed that the Veteran had "mild anemia."

The Veteran was afforded a VA examination in October 2015.  The examiner noted the following signs and symptoms: persistently recurrent epigastric distress, pyrosis, reflux, substernal pain, sleep disturbance, material weight loss, and nausea.  With regard to material weight loss, the examiner indicated that the Veteran's baseline weight was 173 pounds and his current weight was 167 pounds.  

In November 2015, the Veteran submitted an esophageal conditions disability benefits questionnaire completed by a private doctor.  The doctor noted a "long-standing history of recurrent episodes of epigastric chest pain, occ[asional] nausea, and regurgitation."  The doctor noted the following signs and symptoms of GERD: persistently recurrent epigastric distress; pyrosis; reflux; regurgitation; substernal arm or shoulder pain; sleep disturbance caused by esophageal reflux; weight loss; and nausea.  With regard to weight loss, the doctor noted a baseline weight of 175 and a current weight of 168.  The doctor did not note the presence of the following signs and symptoms: dysphagia; anemia; vomiting; hematemesis; or melena.  

C. Analysis

The Veteran's GERD with tiny hiatal hernia is rated as 10 percent disabling under Diagnostic Code 7399-7346.  The hyphenated rating shows that the Veteran's gastric disability is rated analogous to hiatal hernia.  See 38 C.F.R. § 4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

Dysphagia is defined as difficulty in swallowing.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 587 (31st ed. 2007).  Pyrosis is defined as heartburn. Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Id.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.

Under governing law, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not be combined with one another.  38 C.F.R. §§ 4.14, 4.113, 4.114.  Rather, a single evaluation is to be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the symptoms associated with the Veteran's gastric disability more nearly approximate the criteria for a 30 percent rating for the entire appeal period.  The record reflects that the manifestations of the Veteran's disability include persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, nausea, occasional vomiting, and substernal, arm, and shoulder pain.  While these symptoms have varied and at times have been mild, the Board finds that on average, the Veteran's symptoms are productive of considerable impairment of health.  

However, the Board finds that the criteria for the assignment of the next higher, 60 percent rating, for the Veteran's gastric disability have not been met.  Under Diagnostic Code 7346, a maximum, 60 percent rating is warranted if the disability is manifested by symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or by other symptom combinations productive of severe impairment of health.

While the Veteran has had pain and occasional vomiting, the evidence shows the Veteran has had good overall health throughout the appeal period.  VA treatment records reflect that the Veteran was consistently noted to be in good health and in no apparent distress.  The examinations of record consistently reveal that the Veteran had no malnutrition or anemia related to his gastric disability, and there is no note of hematemesis.  While bloody stools were noted during a November 2013 primary care visit, they were attributed to hemorrhoids, and the Veteran consistently denied dark tarry stools in relation to his gastric disability.  Although the Veteran was noted to have anemia during an August 2015 VA primary care visit, it was described as "mild."  

With regard to weight loss, the Veteran's weight fluctuated during the appeal period from 171 pounds in November 2010 to 167 pounds in October 2015.  However, the record also reflects that during the period on appeal, the Veteran's weight increased from November 2010, when it was 171 pounds, until May 2013, when it was 178 pounds.  Additionally, the Veteran's baseline weight was noted to be 160 pounds by the November 2010 VA examiner, 175 pounds by the October 2015 VA examiner, and 173 pounds by the November 2015 examiner.  The Board also notes that the Veteran's weight was 170 pounds in 1986, when VA treatment records appear to show he was first diagnosed with a hiatal hernia, and it was 150 pounds in 1978 when he was discharged from service.  Assuming that the Veteran's baseline weight was 175, which is the most advantageous to the Veteran, the lowest weight recorded during the appeal period was 167 pounds, which reflects a four percent decrease in the baseline weight of 175 pounds.  The Board acknowledges that the October 2015 VA examiner noted that the Veteran had material weight loss.  However, a four percent weight loss does not even rise to the level of a minor weight loss under 38 C.F.R. § 4.112.  Accordingly, despite the October 2015 examiner's conclusion, the Board finds that the Veteran did not have a material weight loss.  

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the manifestations of the Veteran's gastric disability have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.

The Board has also considered whether a higher rating could be assigned under an alternate diagnostic code.  However, based on the overall nature of the Veteran's disability picture, the Board finds that the rating criteria applied by the RO (i.e., Diagnostic Code 7346 for hiatal hernia) are appropriate.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21.  In this regard, the Veteran has been diagnosed with GERD with hiatal hernia, and the Veteran's symptomatology of epigastric distress, pyrosis, and substernal and arm pain is most analogous to the description provided in Diagnostic Code 7346.  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  See Butts v. Brown, 5 Vet. App. 532 (1993).

III. Service Connection

The Veteran seeks entitlement to service connection for a TMJ disorder, which he contends started in service.

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. 3.303(a) (2016).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Facts and Analysis

The Veteran contends that service connection is warranted for a TMJ disorder that started as a result of his extensive dental work during service.  

Service dental records indicate that the Veteran had numerous teeth extracted during in 1972 and that he was fitted with a full upper denture and a partial lower denture.  Subsequent service treatment records do not reflect any complaints or treatment related to TMJ.  During a September 1978 discharge examination, the Veteran denied frequent or severe headaches, severe tooth or gum trouble, and bone, joint, or other deformity.  The Veteran did endorse swollen or painful joints, but he elaborated that he was referencing ankle and knee conditions.  On the accompanying examination report, the Veteran's head, face, neck, mouth, and throat were all evaluated as clinically normal.  

Private dental records from 1988 show that the Veteran was referred to an oral surgeon in May 1988 with a chief complaint of inability to properly chew food and great difficulty in wearing maxillary dentures.  He was diagnosed with mandibular prognathism.  In August 1988, the Veteran underwent surgical correction of the mandibular prognathism.  These records do not reference a TMJ disorder.  

Subsequent post-service treatment records reflect no complaints, treatment, or diagnoses relevant to a TMJ disorder.

During the February 2015 hearing, the Veteran testified that after having teeth extracted in service, he started to experience headaches in January 1978, prior to service discharge.  He also indicated that in approximately 1983, he saw a private doctor for headaches, who diagnosed him with a TMJ disorder.  The Veteran testified that after the 1988 surgery, his headaches ceased, but that he continues to experience trouble chewing.  He also testified that he received dental treatment since his 1988 surgery.

In light of his testimony, in June 2015, the Board remanded the Veteran's claim in order to afford him the opportunity to identify or submit any outstanding treatment records pertinent to his claim, to specifically include treatment records from 1983 and post-1988 dental treatment records.  In an October 2015 statement, the Veteran clarified that he had no dental records from 1983.  He reported that the only dental records he had were from 1988 showing a diagnosis of TMJ "due to my teeth being extracted while in the military."  

After a review of the foregoing evidence, the Board finds that service connection is not warranted for TMJ.  In this case, the evidence of record simply does not establish a current diagnosis of TMJ or any other jaw condition.  The Veteran has not submitted any additional evidence supporting a diagnosed jaw disability during the period on appeal, despite requests for the same.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.

The Board has considered the Veteran's assertions that he was told that he had TMJ due to teeth extractions by the doctor performing the 1988 surgery.  The Veteran's lay statements regarding what he was told by his physician are competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, even assuming that they are credible, they are not persuasive regarding whether the Veteran has been diagnosed with TMJ during the pendency of this appeal.  As discussed above, extensive VA treatment reports associated with the claims file do not indicate a diagnosis of, or treatment for, a TMJ disorder; nor do they reflect any complaints related to TMJ.  Moreover, as noted above, the contemporaneous treatment records documenting the 1988 treatment and surgery do not reference a diagnosis of TMJ.  To the contrary, the last entry in the records reflects that three months after surgery, in November 1988, the Veteran reported no pain and no TM joint complaints.  

Similarly, the Board acknowledges the Veteran's statements that he has continued to experience trouble chewing since the 1988 surgery.  Although the Veteran is competent to report his symptoms he is not competent to diagnose himself with TMJ dysfunction as he lacks the requisite medical expertise.  Therefore, his report of having a current diagnosis for TMJ has no probative value.  Further, his statements are not borne out by the available medical evidence showing that the Veteran did not report such symptoms during VA primary care during the pendency of this appeal.  

In sum, the Veteran has not satisfied the necessary element of a present disability for TMJ, and thus, further discussion of the in-service incurrence or nexus elements is not necessary.  In the absence of any competent evidence of a current diagnosis of TMJ, the Board must conclude the Veteran does not currently suffer from such disability.  Without competent evidence of a diagnosis of TMJ, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Furthermore, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial rating of 30 percent, but no higher, for service-connected GERD with tiny hiatal hernia is granted, subject to the laws and regulations governing monetary awards.

Entitlement to service connection for a TMJ disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


